2017 IL App (1st) 142548
                                           No. 1-14-2548
                                         February 14, 2017

                                                                               SECOND DIVISION


                                                IN THE

                                 APPELLATE COURT OF ILLINOIS

                                          FIRST DISTRICT


     THE PEOPLE OF THE STATE OF ILLINOIS, )                Appeal from the Circuit Court
                                          )                of Cook County.
          Plaintiff-Appellee,             )
                                          )
          v.                              )                No. 10 CR 4270
                                          )
     THEOPHIL ENCALADO,                   )                The Honorable
                                          )                Matthew E. Coghlan,
          Defendant-Appellant.            )                Judge Presiding.



                  JUSTICE NEVILLE delivered the judgment of the court, with opinion.
                  Justice Pierce concurred in the judgment and opinion.
                  Justice Mason concurred in part and dissented in part, with opinion.


                                            OPINION


¶1        A jury found Theophil Encalado guilty on three counts of aggravated criminal sexual

       assault. In this appeal, we find that the trial court did not abuse its discretion when it

       permitted the prosecution to impeach Encalado’s testimony by showing that he had a prior

       conviction for predatory criminal sexual assault. However, we find that the trial court abused

       its discretion when it refused to ask venire members questions about potential bias against
     No. 1-14-2548



        persons who participate in prostitution. Accordingly, we reverse the convictions and remand

        for a new trial.

¶2                                          BACKGROUND

¶3          Around 7 a.m. on March 5, 2006, Deputy Fernando Rodriguez of the Cook County

        sheriff’s department brought Y.C. to St. Elizabeth’s Hospital, where Y.C. told medical

        personnel that she had been raped and punched in the face. A doctor collected oral, vaginal,

        and anal swabs for testing. In 2008, tests showed that DNA in the fluid on the vaginal swab

        matched Encalado’s DNA. Prosecutors charged Encalado with three counts of aggravated

        criminal sexual assault in that he threatened Y.C. with a weapon, and forced contact between

        (1) his penis and her mouth, (2) his penis and her vagina, and (3) his penis and her anus.

¶4          Before the jury trial, the prosecution filed a motion for leave to present evidence that

        Encalado had committed similar sexual assaults against C.C., S.A., and J.H., a minor. The

        trial court held the crime against J.H. too dissimilar, but it permitted the State to present

        evidence of the assaults against C.C. and S.A. The court separately ruled that if Encalado

        chose to testify, the prosecution could impeach him with evidence that he was convicted of

        predatory criminal sexual assault for the offense committed against J.H.

¶5          The prosecutor filed a motion in limine based on the rape shield statute (725 ILCS 5/115-

        7(a) (West 2004)), asking the court to bar any evidence of prior sexual contact between

        Encalado and Y.C. Encalado did not object, and the trial court granted the motion. The

        prosecutor also asked the court to bar evidence that the anal swab of Y.C. held the semen of

        Y.C.’s boyfriend and not the semen of Encalado. Again, Encalado did not object, and the


                                                     2
     No. 1-14-2548



        court granted the motion. Encalado’s attorneys adhered to the rape shield rulings, as they

        offered no evidence concerning the anal swab and any prior sexual contact between Y.C. and

        Encalado.

¶6         Encalado informed the court that he intended to testify that Y.C., as well as C.C. and

        S.A., consented to the sexual contact in exchange for the payment of cash and drugs, but after

        they delivered the agreed services, he decided to take back the payments he made. He asked

        the court to question the venire as to whether they could evaluate the evidence of assault

        without bias if they knew Encalado had narcotics with him at the time of the alleged

        offenses. He also asked the court to say to the venire, “you will hear evidence about

        prostitution. Would that fact alone prevent you from being fair to either side?” The court

        refused to ask the venire any questions relating to drugs or prostitution.

¶7         Y.C. testified that around 6 a.m. on March 5, 2006, as she walked towards a bakery near

        her home, a man she did not recognize leaned out of a car and said to her, “yo, your cousin

        Jose, he was looking for you.” Y.C., who had a cousin Jose who lived a few blocks away,

        went over to the car and asked what Jose wanted. The driver, Encalado, offered to take her to

        Jose. Y.C. asked to stop by the bakery first. Encalado said, “yeah,” and she got into the car.

        Encalado started driving the wrong direction for going to either the bakery or Jose’s home.

        Y.C. asked where they were going. Encalado said, “[Y]ou know what this is.” Encalado

        stopped in an alley. Y.C. tried to open the door but found it locked. Encalado struck Y.C.

        repeatedly in the face. Encalado opened the glove compartment and took out a pistol. He

        called Y.C. a bitch, a whore, and a slut. He unzipped his pants and pushed Y.C.’s head onto


                                                      3
       No. 1-14-2548



          his penis. He covered Y.C.’s head with his coat, got on top of her, pulled down her pants, and

          penetrated her vaginally and anally. When he stopped, he pushed her out of the car and threw

          her shoe at her. Y.C. ran screaming until she saw Rodriguez, who brought her first to the

          police station and then to the hospital.

¶8           Rodriguez testified that he saw Y.C. in the street, trying to persuade passing cars to stop,

          crying hysterically, with blood on her mouth. Y.C. told him she had been raped. The nurse

          who saw Y.C. noted the bruise on her lip.

¶9           The prosecution then presented its evidence that Encalado committed a similar crime

          against C.C. The prosecution elected not to present evidence of the crime committed against

          S.A.

¶ 10         C.C. testified that on September 10, 2002, she went to a club with her sister. C.C. decided

          to leave the club and wait for her sister in her sister’s car. As she walked down an alley, a

          man drove up and asked if she needed a ride. She said no and kept walking, but she did not

          remember correctly where her sister had parked. A few minutes later the same man drove up

          again and asked if she needed help. She got into his car. She then noticed that the driver wore

          a bandana that covered most of his face. He locked the car doors, punched C.C. in the face,

          and covered her face with her clothes. He forced his penis into her vagina. When he finished,

          he robbed her of some jewelry before driving her back to the club. C.C.’s sister took her to a

          nearby hospital. C.C. admitted to police that she did not see clearly the man who raped her,

          and she made no identification of her rapist. But swabs in the rape kit taken at the hospital

          held DNA that matched Encalado’s DNA.


                                                      4
       No. 1-14-2548



¶ 11         On cross-examination, C.C. admitted that in 2009, when she first told police about the

          assault, she said the rapist held a knife when he assaulted her. She explained that he held it to

          her neck when she got into the car, but she did not see it again after that.

¶ 12         Encalado admitted that he had sex with Y.C. and C.C., and he also admitted that he had a

          prior conviction for predatory criminal assault. Encalado testified that on March 5, 2006,

          after 5 a.m., he went to an area of Chicago known for prostitution, looking to find someone

          willing to trade sex for cash. He saw Y.C., and he asked if she was working. She said yes and

          got into his car. He asked for oral and vaginal sex in exchange for $65 and some marijuana.

          She agreed. He parked in an alley, and they engaged in oral and vaginal intercourse. During

          the vaginal intercourse, his penis came out of the vaginal canal and made contact with Y.C.’s

          anus. She said, “[T]oo low, wrong hole.” He said, “I am sorry,” but then he lost his erection

          and could not regain it. He testified that “like an idiot,” he took back the money he had paid

          her. Y.C. started yelling at him, demanding the cash. He pushed her out of the car and drove

          off. He never punched her or said anything about a cousin Jose.

¶ 13         Encalado testified that he picked up C.C. on September 1, 2002, in another area known

          for prostitution. Encalado saw C.C. on the street, and she waved him to an alley. He asked if

          she was working, and she said yes and got into his car. He offered her $60 and told her he

          could get some cocaine. In exchange for the cash plus the cocaine, she agreed to have oral

          and vaginal sex with him. After he ejaculated, he took out of her pocket the money he had

          paid her. She yelled at him and called him names, but she got out of the car without her

          payment. He did not punch her or steal her jewelry.


                                                        5
       No. 1-14-2548



¶ 14         The jury found Encalado guilty on all three counts. In his motion for a new trial,

          Encalado again objected to the decision disallowing the questions he sought to ask the venire,

          and the decision to permit the prosecution to use his prior conviction for predatory criminal

          sexual assault to impeach his testimony. The trial court denied the motion for a new trial.

¶ 15         At the sentencing hearing, the prosecution chose to present evidence of the crime against

          S.A. S.A. testified that around 1 a.m. on August 11, 2007, while she worked as a prostitute,

          Encalado drove up and waved her to his car. She got in. She told him the price for her work.

          He said he had only $40. She refused the proposed transaction. Encalado then punched her in

          the face and demanded that she pull her shirt over her eyes. He forced his penis into her

          mouth and her vagina. After she got out of the car, she returned to the area where she

          worked, and she saw Encalado across the street. She also saw some police officers. As she

          started to approach the officers, Encalado ran off. She told the officers about the assault. She

          did not tell them that she had been working as a prostitute. She explained:

                “I wanted to be taken seriously, I didn’t want them to shrug it off and say, oh, it

                was just a prostitution gone bad, and I wanted to be treated like a human.”

¶ 16         At first S.A. refused medical treatment, but after she took narcotics to calm herself down,

          she went to a nearby hospital where she underwent standard treatment for a criminal sexual

          assault victim. Two years later, police brought her to the police station to show her a lineup.

          She identified Encalado as the man who raped her in 2007. She also told police that she had

          been working as a prostitute when she got into Encalado’s car.




                                                       6
       No. 1-14-2548



¶ 17         The trial court sentenced Encalado to three terms of 20 years each, with the sentences to

          run consecutively. Encalado now appeals.

¶ 18                                            ANALYSIS

¶ 19         Encalado contends that this court should remand for a new trial because the trial court

          mistakenly permitted the prosecution to use his prior conviction for impeachment, and

          because the trial court refused to question venire members about their attitudes towards

          prostitution and drugs.

¶ 20                                          Prior Conviction

¶ 21         The trial court has discretion to permit the prosecution to use prior convictions for

          impeachment of a criminal defendant. People v. Montgomery, 47 Ill. 2d 510, 515 (1971).

          This court will not reverse the trial court’s judgment due to the admission into evidence of a

          prior conviction unless the trial court abused its discretion. People v. Atkinson, 186 Ill. 2d

          450, 461-63 (1999). To decide whether to admit evidence of the prior crime for

          impeachment, the trial court should consider “the nature of the crime, nearness or remoteness

          of the crime, the subsequent career of the person, and whether the crime was similar to the

          one charged.” People v. Redd, 135 Ill. 2d 252, 325 (1990). The court must not allow the

          conviction into evidence if the unfair prejudicial effect of the evidence substantially

          outweighs its probative value. Montgomery, 47 Ill. 2d at 517-18.

¶ 22         Encalado points out that the trial court did not expressly weigh the appropriate factors,

          and the court made no findings to support its conclusion that the probative value of the

          evidence outweighed its unfair prejudicial effect. However, the parties brought the


                                                      7
       No. 1-14-2548



          appropriate factors to the court’s attention and argued about their application to the facts of

          the case. The court knew that several women had accused Encalado of criminal sexual

          assaults that took place between 2002 and 2007, and Encalado admitted that on several

          occasions he robbed women selling sex. One prior court found Encalado guilty of a predatory

          criminal sexual assault, with the conviction dated 2013 for conduct that occurred in 2002.

¶ 23         The case presented a credibility contest between Y.C.’s and Encalado’s accounts of the

          encounter on March 5, 2006. The prior felony conviction could substantially aid the jury in

          assessing Encalado’s credibility. See Atkinson, 186 Ill. 2d at 461-62. But “[w]here multiple

          convictions of various kinds can be shown, strong reasons arise for excluding those which

          are for the same crime because of the inevitable pressure on lay jurors to believe that ‘if he

          did it before he probably did so this time.’ As a general guide, those convictions which are

          for the same crime should be admitted sparingly ***.” Gordon v. United States, 383 F.2d

          936, 940 (D.C. Cir. 1967).

¶ 24         We find this case effectively indistinguishable from Redd. Redd had a prior conviction

          for rape and attempted murder, and he faced new, similar charges. After a jury found him

          guilty of the new charges, Redd, on appeal, argued that the trial court erred when it admitted

          the prior convictions for impeachment, and that the trial court failed to weigh explicitly the

          appropriate factors before deciding to admit the convictions into evidence. Our supreme

          court held:

                “ ‘Since the court was aware of Montgomery and its provisions, it must be

                assumed that the judge gave appropriate consideration to the relevant factors and


                                                      8
       No. 1-14-2548



                 they need not appear of record.’ [People v.] Hovanec, 76 Ill. App. 3d [401,] 421

                 [(1979)].

                       In this case, defendant argued to the circuit court that the prior rape and

                 attempted murder convictions are so similar to the charges defendant faced at trial

                 that defendant could not get a fair trial. The State responded that defendant’s case

                 turned on credibility; the State argued to the circuit court that ‘the discretion you

                 are given under Montgomery in order to know whether or not that [defendant’s]

                 conviction for the similar offense is also an aid in determining credibility and will

                 not be reversed if in granting our motion using your discretion you allow us to use

                 a similar offense.’ The circuit court then denied the motion. From the record, it

                 appears the trial court understood its discretion under Montgomery, and properly

                 denied defendant’s motion.” Redd, 135 Ill. 2d at 326.

¶ 25          Here, too, the transcript shows that the parties brought to the court’s attention the

          appropriate factors, and the court understood its discretion. In light of the jury’s need for

          information relevant to Encalado’s credibility, we cannot say that the trial court abused its

          discretion when it permitted the prosecution to use Encalado’s prior conviction for predatory

          criminal sexual assault for impeachment. See Redd, 135 Ill. 2d at 326; see also Atkinson, 186

          Ill. 2d at 461-62.

¶ 26                                              Voir Dire

¶ 27          Our supreme court, in People v. Strain, 194 Ill. 2d 467 (2000), articulated the guiding

          principles for appellate review of questions asked on voir dire:


                                                       9
       No. 1-14-2548



                “[T]he trial court is given the primary responsibility of conducting the voir dire

                examination, and the extent and scope of the examination rests within its

                discretion. [Citations.] However, the trial court must exercise its discretion in a

                manner consistent with the purpose of voir dire. [Citations.] As the court observed

                in People v. Cloutier, 156 Ill. 2d 483, 495-96 (1993), ‘[t]he purpose of voir dire is

                to ascertain sufficient information about prospective jurors’ beliefs and opinions

                so as to allow removal of those members of the venire whose minds are so closed

                by bias and prejudice that they cannot apply the law as instructed in accordance

                with their oath.’ [Citations.] The jurors must harbor no bias or prejudice which

                would prevent them from returning a verdict according to the law and evidence.

                [Citation.] Thus, ‘a failure to permit pertinent inquiries to enable a party to

                ascertain whether the minds of the jurors are free from bias or prejudice which

                would constitute a basis of challenge for cause, or which would enable him to

                exercise his right of peremptory challenge intelligently, may constitute reversible

                error.’ [People v.] Lobb, 17 Ill. 2d [287], 300 [(1959)].” Strain, 194 Ill. 2d at 476-

                77.

¶ 28         However, the trial court should not permit the parties to use voir dire to indoctrinate the

          jurors or to “ascertain prospective jurors’ opinions with respect to evidence to be presented at

          trial.” In re Commitment of Butler, 2013 IL App (1st) 113606, ¶ 17.

¶ 29         The Strain court held that Strain had a right to have the court question the venire to help

          him determine whether his membership in a street gang would prevent individuals in the


                                                      10
       No. 1-14-2548



          venire from weighing the evidence against him without bias. Strain, 194 Ill. 2d at 477. Courts

          have also found a duty to question venire members about possible bias against drug users

          (People v. Lanter, 230 Ill. App. 3d 72, 74-76 (1992)) and the insanity defense (People v.

          Stack, 112 Ill. 2d 301, 311 (1986)), when those biases might affect the jurors’ ability to

          decide the case impartially.

¶ 30         Encalado informed the court that he intended to introduce evidence that Y.C. and C.C.

          had agreed to exchange sex for money and drugs, and after they delivered the agreed

          services, he robbed them of the amounts he had paid them. Under Butler, Encalado had no

          right to indoctrinate the jury or ascertain their attitudes towards his defense, so he could not

          ask whether the venire members could weigh impartially evidence that he robbed prostitutes.

          See Butler, 2013 IL App (1st) 113606, ¶ 17; see In re Commitment of Gavin, 2014 IL App

          (1st) 122918, ¶ 40. However, Encalado did not request that question. Instead, he asked the

          court to say to the venire, “you will hear evidence about prostitution. Would that fact alone

          prevent you from being fair to either side?”

¶ 31         Several courts have noted that some sexual behaviors can evoke from many venire

          members strong responses that prevent the venire members from assessing evidence without

          bias. Courts have noted potential juror bias against persons who exchange sex for money

          (Commonwealth v. Harris, 825 N.E.2d 58, 75 (Mass. 2005) (Marshall, C.J., concurring in

          part and dissenting in part, joined by Greaney, J.)), homosexuals (In re Commitment of Hill,

          334 S.W.3d 226 (Tex. 2011); Gavin, 2014 IL App (1st) 122918, ¶ 41), persons who “posed

          nude and had sex both for money and for the purpose of making pornography” (Wood v.


                                                         11
       No. 1-14-2548



          Alaska, 957 F.2d 1544, 1552 (9th Cir. 1992)); and persons engaged in sexually immoral

          conduct (People v. Scaggs, 111 Ill. App. 3d 633, 636 (1982); People v. Liapis, 3 Ill. App. 3d

          864, 868 (1972)).

¶ 32         We find that jurors may hold similar biases against customers of women who exchange

          sex for money. A number of jurisdictions have used public antipathy towards patrons of

          prostitutes as a means of reducing prostitution:

                “[T]he Pennsylvania state legislature approved an amendment to its criminal code

                requiring courts to publish the name and the sentence of any person twice found

                guilty of patronizing a prostitute.

                       *** [H]undreds of communities across the nation employ various methods of

                systematically shaming johns. The names or faces of those arrested for soliciting

                prostitutes may flash across local papers, scattered billboards, hand painted signs,

                or city-run cable television channels.

                                                          ***

                       A large part of the appeal of shaming johns lies in its theoretical

                effectiveness. Applying punishment theories to those factors peculiar to public

                humiliation of prostitutes’ patrons demonstrates that the chance of some

                measurable effect is strong.

                                                          ***

                       In all likelihood, prostitutes’ patrons, their immediate communities, and the

                surrounding public will all perceive stigmatizing publicity as painful.” Courtney

                                                         12
       No. 1-14-2548



                Guyton Persons, Note, Sex in the Sunlight: The Effectiveness, Efficiency,

                Constitutionality, and Advisability of Publishing Names and Pictures of

                Prostitutes’ Patrons, 49 Vand. L. Rev. 1525, 1536-38 (1996).

¶ 33         A researcher found that “In the 1990s, a growing number of communities have sought to

          apply a new range of sanctions to punish men who buy sex, including: publicity ***. ***

          When confronted with the threat of a penalty more serious than a fine—*** [such as]

          publication of a photo—defendants resist, delay, and plead to a lesser offense to avoid the

          sanction.” Sylvia A. Law, Commercial Sex: Beyond Decriminalization, 73 S. Cal. L. Rev.

          523, 567-68 (2000). Another researcher found that “Customers *** are more fearful of arrest

          and punishment and more vulnerable than prostitutes to public shaming and stigmatization.

          [Citation.] A British study found that arrested customers were unconcerned about fines but

          very worried about damage to their reputations if their activities were made public

          [citation].” Ronald Weitzer, Prostitution Control in America: Rethinking Public Policy, 32

          Crime, L. & Soc. Change 83, 96 (1999). See also Julie Lefler, Note, Shining the Spotlight on

          Johns: Moving Toward Equal Treatment of Male Customers and Female Prostitutes, 10

          Hastings Women’s L.J. 11 (1999). Thus, we find that legislatures and the customers of

          women who exchange sex for money know that many persons feel strong disgust and

          antipathy towards the patrons of prostitutes.

¶ 34         The State points out that Encalado accused the prosecution’s witnesses of working as

          prostitutes so that the venire members may have held biases against the State’s witnesses.

          The question Encalado sought to ask the venire would also have helped probe for any


                                                      13
       No. 1-14-2548



          potential bias against the two witnesses accused of engaging in commercial affections. The

          fact that the prosecution had an interest in a jury free from bias against prostitutes does not

          excuse the trial court’s failure to probe for such potential bias. We find that Encalado

          requested an appropriate question during voir dire to help him determine whether the

          potential jurors could weigh the evidence against him, without a predisposition to find him

          guilty of criminal sexual assault because he patronized prostitutes. The trial court’s voir dire

          questions failed to reveal whether any members of the venire harbored a bias against persons

          who participate in prostitution, and therefore Encalado could not “ascertain whether the

          minds of the jurors are free from bias or prejudice which would constitute a basis of

          challenge for cause, or which would enable him to exercise his right of peremptory challenge

          intelligently.” Lobb, 17 Ill. 2d at 300.

¶ 35          The dissent argues that the trial court applied the policy behind the rape shield law when

          it refused to ask the questions Encalado sought on voir dire. See infra ¶¶ 48-67. The parties

          and the court recognized that Encalado had a constitutional right to present evidence directly

          bearing on his defense that Y.C. agreed to have sex with him in exchange for money and

          drugs. See People v. Hill, 289 Ill. App. 3d 859, 862 (1997). The rape shield law expressly

          requires courts to permit defendants “to offer certain evidence which [is] directly relevant to

          matters at issue in the case, notwithstanding that it concern[s] the victim’s prior sexual

          activity.” People v. Santos, 211 Ill. 2d 395, 405-06 (2004).

¶ 36          Thus, the court knew it could not preclude Encalado from testifying that Y.C. agreed to

          have sex with him in exchange for money. The dissent acknowledges that jurors may harbor


                                                      14
       No. 1-14-2548



          biases against persons who engage in acts of prostitution. The trial court here, knowing about

          the evidence Encalado intended to present and the widespread bias against both prostitutes

          and their customers, needed to decide what to do about the potential effect of Encalado’s

          expected testimony on the rights of the parties to a fair trial.

¶ 37          The judge chose the course that gave the parties no opportunity to discover whether any

          members of the venire could weigh the evidence impartially once Encalado testified. The

          judge’s choice led to a high likelihood that some persons serving on the jury would react with

          strong disgust and antipathy toward Encalado when he testified that he patronized prostitutes.

¶ 38          The dissent states as grounds for affirmance that the evidence in this credibility contest

          “was, by any measure, overwhelming,” (infra ¶ 66) and that Encalado’s “preposterous”

          testimony was a “transparent ploy” (infra ¶¶ 56, 67). The dissent appears to suggest that the

          trial court should assess the credibility of the defendant’s testimony, and if the court finds the

          defendant not credible, the court need not bother with impaneling an impartial jury. We hold

          that the trial court must protect the defendant’s constitutional right to have an impartial jury,

          and not a judge, assess the credibility of his testimony. See Strain, 194 Ill. 2d at 476-77.

¶ 39          The rape shield statute only prescribes rules for the admissibility of evidence. The statute

          does not prescribe the rules for conducting voir dire. The statute does not give any party the

          right to a trial by a biased jury. The statute does not give any party a right to prevent another

          party from discovering whether potential jurors harbor biases that could affect the right to

          trial by an impartial jury.




                                                        15
       No. 1-14-2548



¶ 40         The rape shield statute protects the integrity of trials by requiring courts to exclude

          certain kinds of highly prejudicial evidence of little relevance that could lead juries to base

          their verdicts on emotional reactions rather than an honest appraisal of the evidence. State v.

          Budis, 593 A.2d 784, 788-89 (N.J. 1991); People v. Williams, 614 N.E.2d 730, 733 (N.Y.

          1993); see also People v. Sandifer, 2016 IL App (1st) 133397, ¶ 22. However, the rape shield

          statute does not tell the court how to maintain the integrity of the trial and protect the parties’

          rights to trial by an impartial jury when the court must allow a party to introduce highly

          prejudicial evidence. When the court must allow the evidence, Strain provides guidance for

          the protection of the right to an impartial jury.

¶ 41         We recognize that even if the court asked the question Encalado sought to ask the venire,

          venire members biased against prostitutes and their patrons may have served on the jury.

          Voir dire does not perfectly exclude biased jurors, especially because venire members may

          lie in their answers on voir dire. See McDonough Power Equipment, Inc. v. Greenwood, 464

          U.S. 548, 556 (1984). Nonetheless, questioning on voir dire provides a means for the parties

          to attempt to discover biases that could affect the parties’ right to a fair trial. See Strain, 194

          Ill. 2d at 476-77. The procedure used by the trial court here, and defended by the dissent,

          removed the possibility of discovering whether a venire member held a widespread bias that

          would affect his or her ability to weigh the evidence impartially.

¶ 42         Moreover, if a woman who works as a prostitute, like S.A., accuses a man of injuring her

          in a sexual assault, she may want to exclude from the jury deciding the case any venire

          members biased against her because of her source of income, persons who may “decide the


                                                        16
       No. 1-14-2548



          case on an improper or emotional basis.” State v. Hudlow, 659 P.2d 514, 521 (Wash. 1983)

          (en banc). S.A., for one, knew that if she told police she worked as a prostitute, they would

          treat her complaint of an assault as insignificant, as they would see her as less than human.

          The dissent would stand as precedent for disallowing any questioning of the venire about

          attitudes towards prostitution. Fortunately, a woman like S.A. will have this case, instead, to

          rely on to help her get a fair trial.

¶ 43          Because the trial court erred when it refused to ask an appropriate question during

          voir dire which would have tested an area of potential bias not covered by other questions,

          we must reverse the convictions and remand for a new trial. See Lanter, 230 Ill. App. 3d at

          76. On remand, if Encalado requests voir dire questions concerning possible bias due to his

          drug possession, the court should allow appropriate questions on the issue. See Lanter, 230

          Ill. App. 3d at 75-76.

¶ 44                                              CONCLUSION

¶ 45          The trial court did not abuse its discretion when it decided that the prosecution could use

          Encalado’s prior conviction for predatory criminal sexual assault for impeachment in this

          prosecution for aggravated criminal sexual assault. The trial court abused its discretion when

          it refused to ask the venire members whether hearing evidence of prostitution would affect

          their ability to assess the evidence impartially. Accordingly, we reverse the convictions and

          remand for a new trial.

¶ 46          Reversed and remanded.




                                                      17
       No. 1-14-2548



¶ 47         JUSTICE MASON, concurring in part and dissenting in part.

¶ 48         I concur in the majority’s conclusion that the trial court properly admitted evidence of

          Encalado’s prior conviction for predatory criminal sexual assault. But I disagree that the trial

          court abused its discretion in refusing to permit Encalado to question prospective jurors

          during voir dire regarding whether evidence of prostitution would prevent them from being

          fair or that the refusal “thwarted the selection of an impartial jury.” People v. Williams, 164

          Ill. 2d 1, 16 (1994) (superseded on other grounds by rule as stated in People v. Garstecki, 234

          Ill. 2d 430, 438 (2009)). Under the circumstances here, the rape shield statute (725 ILCS

          5/115-7(a) (West 2004)) and the strong public policy it reflects, precludes a finding that the

          trial court abused its discretion by refusing to allow the defense to introduce the issue of

          prostitution into jury selection. Therefore, I respectfully dissent from the majority’s decision

          to reverse Encalado’s conviction on this ground.

¶ 49         Encalado admitted he had sex with both the victim and the corroborating witness. He

          could hardly do otherwise as his DNA was recovered from both victims. He claimed,

          however, that on both occasions, the women were prostitutes, the sex was consensual and

          they only complained afterward because Encalado took back the money he paid them.

¶ 50         Prior to trial, the State filed a motion in limine to preclude Encalado from introducing

          evidence of the victim’s prior sexual history or from attempting to impeach the corroborating

          witness with a conviction for prostitution. Although no order granting the motion is in the

          record, I must assume the motion was granted since no questions along those lines were

          asked on cross-examination of either witness. Thus, prior to jury selection, Encalado was


                                                      18
       No. 1-14-2548



          aware that he could not introduce evidence of either the victim’s or the corroborating

          witness’s sexual history.

¶ 51         Notwithstanding Encalado’s recognition that the trial court properly limited the scope of

          his cross-examination of both the victim and the corroborating witness, Encalado complains

          that he should have been permitted to propound the following question to prospective jurors:

          “You will hear evidence about prostitution. Would that fact alone prevent you from being

          fair to either side?” He further argues that refusal to propound that single question to

          members of the venire deprived him of his right to a fair trial.

¶ 52         Our supreme court has long recognized that “the primary responsibility for both initiating

          and conducting the voir dire examination lies with the circuit court, and the manner and

          scope of that examination rests within the discretion of that court.” Williams, 164 Ill. 2d at

          16; People v. Terrell, 185 Ill. 2d 467, 484 (1998). There is no “bright-line” test for

          determining the propriety of voir dire questioning; rather, the scope of permissible questions

                 “is a continuum. Broad questions are generally permissible. For example, the

                 State may ask potential jurors whether they would be disinclined to convict a

                 defendant based on circumstantial evidence. See People v. Freeman, 60 Ill. App.

                 3d 794, 799-800 (1978). Specific questions tailored to the facts of the case and

                 intended to serve as ‘preliminary final argument’ (People v. Mapp, 283 Ill. App.

                 3d 979, 989-90 (1996)) are generally impermissible.” People v. Rinehart, 2012 IL

                 111719, ¶ 17.




                                                       19
       No. 1-14-2548



          See also People v. Howard, 147 Ill. 2d 103, 135-36 (1991) (no error in trial court’s refusal, in

          defendant’s prosecution for crimes committed with a firearm, to ask prospective jurors about

          their attitudes toward guns).

¶ 53         The purpose of voir dire is not to explore prospective jurors’ opinions with respect to

          evidence that will be presented at trial. In re Commitment of Butler, 2013 IL App (1st)

          113606, ¶ 17. “[I]t is not the purpose of voir dire to preview the evidence for the jury, or to

          measure the jurors’ reactions to certain facts.” In re Commitment of Gavin, 2014 IL App (1st)

          122918, ¶ 44 (citing Butler, 2013 IL App (1st) 113606, ¶ 17). “Further, to be constitutionally

          compelled, it is not enough that a voir dire question be helpful; rather, the trial court’s failure

          to ask the question must render the defendant[’s] proceedings fundamentally unfair.” Butler,

          2013 IL App (1st) 113606, ¶ 15 (citing Terrell, 185 Ill. 2d at 485).

¶ 54         In this case, measured against Encalado’s right to conduct voir dire is the protection

          afforded victims and corroborating witnesses under the rape shield statute. 725 ILCS 5/115-7

          (West 2004). Under the statute, in a prosecution for, inter alia, criminal sexual assault and

          aggravated criminal sexual assault, the prior sexual activity or the reputation of the alleged

          victim or corroborating witness is inadmissible except (1) to show that the victim’s or

          corroborating witness’s past sexual conduct with the accused bears on the issue of consent to

          the conduct charged or (2) “when constitutionally required to be admitted.” 725 ILCS 5/115-

          7(a) (West 2004). The statutory prohibition of inquiry into a victim’s or corroborating

          witness’s sexual past includes the victim’s alleged profession as a prostitute. People v. Ivory,

          139 Ill. App. 3d 448, 453 (1985).


                                                        20
       No. 1-14-2548



¶ 55         Our supreme court has recognized that in “extraordinary circumstances,” a defendant’s

          constitutional right of confrontation through cross-examination may take precedence over the

          protections of the statute. People v. Sandoval, 135 Ill. 2d 159, 185 (1990) (cross-examination

          of sexual assault victim regarding prior sexual history potentially permissible when relevant

          (1) to show bias, interest, or motive for making false charge, (2) to explain physical facts

          such as presence of semen, pregnancy, or evidence of sexual intercourse, or (3) to

          demonstrate victim’s prior conduct clearly similar to conduct in issue). But Encalado does

          not claim that his right of confrontation was violated by his inability to cross-examine Y.C.

          regarding his assertion that she was a prostitute or that this case presented any of the

          “extraordinary circumstances” recognized in Sandoval. Indeed, defense counsel never even

          asked Y.C. (or the corroborating witness) if she consented to have sex with his client, which,

          given Encalado’s defense, he would have been entitled to do. It stands to reason, therefore,

          that because Encalado claims no error in the court’s ruling on the State’s motion in limine

          based on the rape shield statute, there was likewise no error in precluding him from

          questioning prospective jurors about whether evidence of prostitution would prevent them

          from fairly judging the case.

¶ 56         In essence, Encalado claims that his trial was rendered “fundamentally unfair” because

          the trial court refused to allow him to accomplish indirectly what the rape shield statute

          prohibits him from doing directly. That the question regarding prostitution was designed to

          be a “preliminary final argument” for the defense is illustrated by defense counsel’s opening

          statement, in which the jury was informed that they would hear evidence about the “oldest


                                                     21
       No. 1-14-2548



          profession,” i.e., prostitution, a theme that was repeated at length in closing argument. But

          other than Encalado’s preposterous claim that the victim, a 24-year-old, pregnant woman on

          her way to a neighborhood bakery at 6:00 a.m., was a prostitute, (a claim that Encalado had

          also used in connection with his attack on the corroborating witness), there was absolutely no

          evidence to support that assertion.

¶ 57          At the beginning of voir dire, the trial court informed the venire of the nature of the

          charges against Encalado and that he was presumed innocent of those charges. Central to

          Encalado’s defense was not that the victim was a prostitute or that he paid her, in part, with

          drugs, but rather that she agreed to have sex with him and, consequently, he was not guilty of

          the crimes charged. There was, therefore, nothing in the trial court’s decision to preclude

          Encalado from suggesting during voir dire that the victim was a prostitute that deprived

          Encalado of a fair trial.

¶ 58          This is particularly true in this case given that the only way Encalado’s jury would hear

          evidence regarding prostitution is if Encalado testified. Had Encalado exercised his right not

          to testify, as the vast majority of criminal defendants do (even those who profess pretrial an

          intention to testify), no evidence regarding prostitution would have been admitted. Thus, the

          question proposed by Encalado prefaced by “you will hear evidence of prostitution in this

          case” was an accurate statement only if Encalado testified. See Gavin, 2014 IL App (1st)

          122918, ¶ 44 (purpose of voir dire is not to “measure the jurors’ reactions to certain

          facts”).Yet, whether or not Encalado testified, if prospective jurors had been asked the

          question he proposed, they would have been left with the impression, as Encalado


                                                     22
       No. 1-14-2548



          undoubtedly hoped, that the victim was a prostitute. The conditional relevance of the

          question (which was dependent on Encalado’s decision to testify) and its improper and

          unfounded insinuation underscores the propriety of the trial judge’s decision not to allow it

          during voir dire.

¶ 59         No reported Illinois decision has found an abuse of discretion, much less an error of

          constitutional dimension, under analogous circumstances. In re Commitment of Gavin, 2014

          IL App (1st) 122918, the only Illinois authority cited by the majority on this point, provides

          no support for the conclusion that there was any error in Encalaldo’s jury selection. In Gavin,

          the respondent, in proceedings to determine whether he should be committed as a sexually

          violent person, proposed to question prospective jurors as to whether they could be fair given

          his conviction for indecent liberties with a child. The trial court denied the request, but

          allowed the respondent to ask whether jurors could be fair given his four convictions for

          sexually violent offenses. Id. ¶ 10. As noted, Gavin found no error and unequivocally stated

          that respondent’s attempted use of voir dire to gauge prospective jurors’ reactions to

          particular facts that would come out at trial was not proper. Id. ¶¶ 38-45. This is exactly what

          Encalado attempted to do here, and it was properly rejected by the trial court for the same

          reasons articulated in Gavin. People v. Scaggs, 111 Ill. App. 3d 633, 636 (1982), and People

          v. Liapis, 3 Ill. App. 3d 864, 868 (1972), also cited by the majority, stand for the

          unremarkable proposition that it is error to introduce evidence of a defendant’s sexual

          conduct in prosecutions having nothing to do with that conduct.




                                                      23
       No. 1-14-2548



¶ 60         The majority also relies on a number of cases from other jurisdictions, but like Gavin,

          none is on point. In particular, as support for its observation that “[c]ourts have noted

          potential juror bias against persons who exchange sex for money” (emphasis added) (supra ¶

          31), the majority cites Commonwealth v. Harris, 825 N.E.2d 58, 75 (Mass. 2005). What

          Justice Margaret Marshall’s dissent in Harris actually says is “[p]rejudice or disbelief occurs

          with particular intensity when the complainant is a prostitute, and courts have long sought

          means to minimize jury bias against prostitutes.” (Emphasis added.) Id. Harris says nothing

          about jury bias against men who patronize prostitutes. And it is ironic that the majority relies

          on Harris as supporting the result here given that Justice Marshall was dissenting from the

          majority’s holding that the trial court could, in its discretion, admit evidence of the victim’s

          past conviction for being a “common nightwalker” for impeachment purposes. Id. at 73.

          Justice Marshall persuasively argued that this result was at odds with the very protections the

          Massachusetts rape shield statute was designed to provide rape victims. (“Prostitutes are

          frequent victims of rape. [Citation.] Yet societal beliefs persist that prostitutes cannot be

          raped, or that they are not harmed by rape, or that they somehow deserved to be raped.

          [Citation.] In enacting the rape-shield statute, the [l]egislature could well have recognized

          that these prejudices outweighed the little—or nonexistent—probative value of a sexual

          conduct conviction in determining a rape complainant’s credibility.” Id. at 75-76.). Indeed, as

          Justice Marshall recognized, rape shield statutes were prompted, in large part, by the

          realization that jurors were unwilling to convict men who patronized prostitutes where the

          rape charge depended on the prostitute’s testimony because jurors harbored such deep-seated



                                                      24
       No. 1-14-2548



          biases against prostitutes and were unwilling to believe them. Thus, the majority’s citation of

          Harris provides no support for its finding of error.

¶ 61         Significantly, unlike Harris, no Illinois court has held that despite the Illinois rape shield

          statute’s prohibitions, a rape victim can nevertheless be impeached with a prostitution

          conviction. See Sandoval, 135 Ill. 2d at 178 (“[d]efendant’s right of confrontation necessarily

          includes the right to cross-examine witnesses, but that right does not extend to matters which

          are irrelevant and have little or no probative value. Complainant’s past sexual conduct has no

          bearing on whether she has consented to sexual relations with defendant.” (Internal quotation

          marks omitted.)); People v. Buford, 110 Ill. App. 3d 46, 50 (1982) (victim’s past solicitation

          of prostitution conviction inadmissible over defendant’s claim that victim had motive to

          fabricate so as not to establish violation of her probation on a federal conviction). As noted,

          the trial court prevented Encalado from cross-examining the corroborating witness about a

          past conviction for solicitation of prostitution, a ruling he does not challenge on appeal.

¶ 62         The other non-Illinois authorities cited by the majority are likewise unhelpful. In re

          Commitment of Hill, 334 S.W.3d 226 (Tex. 2011), involved a civil commitment proceeding

          in which the State was required to prove that the respondent was a repeat sexually violent

          offender and suffered from a behavioral abnormality that rendered him likely to engage in a

          predatory act of sexual violence. Part of the State’s evidence that the respondent suffered

          from a behavioral abnormality was that, although heterosexual, respondent had engaged in

          homosexual activity with male inmates while in prison. During voir dire, respondent’s

          counsel asked potential jurors whether they could be fair to an individual they believed to be


                                                       25
       No. 1-14-2548



          a homosexual. After several members of the venire stated they could not be fair, the court

          terminated counsel’s questioning. Id. at 228. Hill concluded that, particularly in light of

          admissions from several members of the venire that they could not be fair to a homosexual,

          the trial court’s conduct in curtailing questions on the topic “prevented [respondent] from

          discovering the potential jurors’ biases so as to strike them for cause or intelligently use

          peremptory challenges.” Id. at 229.

¶ 63         Unlike homosexuals, whose causes and rights have prompted widespread national

          attention, there has been no similar public discourse about bias against men who pay women

          for sex. Thus, it is pure speculation to conjure that the mere mention of prostitution,

          particularly when the members of the venire had already been told of the nature of the

          charges against Encalado, would provoke such a negative response that a prospective juror

          would believe that he or she could not be fair. In other words, having heard that Encalado

          was accused of raping the victim vaginally and anally, and of forcing her to perform oral sex

          on him, it is unlikely in the extreme that any juror who believed they could be fair and

          impartial notwithstanding that information would feel otherwise if they were told that

          evidence of prostitution would be introduced at trial.

¶ 64         Wood v. Alaska, 957 F.2d 1544 (9th Cir. 1992), actually supports the result reached in the

          trial court. In Wood, the defendant in a sexual assault case, who claimed he had a prior sexual

          relationship with the victim, sought to admit evidence that the victim told him she posed

          nude for Penthouse magazine, acted in pornographic films and had been paid to have sex

          while others watched. After a pretrial hearing, the court refused to admit the evidence.


                                                      26
       No. 1-14-2548



          Affirming, the Ninth Circuit observed, “[t]he fact that [the victim] was willing to pose for

          Penthouse or act in sexual movies and performances says virtually nothing about whether she

          would have sex with [defendant]. It only tends to show that she was willing to have sex, not

          that she was willing to have sex with this particular man at this particular time.” Id. at 1550.

          Further, the court found that evidence of the victim’s past sexual activities unrelated to the

          defendant could persuade a jury “that a woman with her sexual past cannot be raped, or that

          she somehow deserved to be raped after engaging in these sexual activities.” Id. at 1552-53.

          Similarly, Encalado’s proposed questioning of prospective jurors regarding prostitution was a

          thinly-veiled effort to insinuate that the victim was a prostitute and, thus, less worthy of

          belief.

¶ 65          In closing, the majority attempts to cast its decision as benefitting women who work as

          prostitutes, but this argument cannot withstand analysis. If a woman who works as a

          prostitute is sexually assaulted, the rape shield statute protects her from a defendant’s attempt

          to introduce her vocation to a jury. Ivory, 139 Ill. App. 3d at 453. Given that evidence of her

          prostitution would more than likely be inadmissible, it would be unnecessary (and illogical)

          for the State in such a case to query a venire as to their attitudes about prostitutes.

¶ 66          The Illinois legislature has decided that in prosecutions for sexual assaults, the fact that

          the victim is a prostitute is, with limited exceptions not applicable here, inadmissible. It is

          impossible to understate Encalado’s burden to demonstrate error in the trial court’s refusal to

          allow him to ask prospective jurors whether the mention of prostitution could affect their

          ability to be fair and impartial. He must show not only that no reasonable judge would have


                                                        27
       No. 1-14-2548



          refused to allow the question proposed by defense counsel, but also that the failure to

          propound that single question to the venire is an error of constitutional dimension rendering

          his trial fundamentally unfair. And given the absence of any controlling authority in Illinois,

          or anywhere else, for that matter, the trial court’s refusal to introduce the topic of prostitution

          into jury selection simply cannot be deemed an abuse of discretion. The evidence against

          Encalado was, by any measure, overwhelming, and so if there was constitutional error, it was

          harmless beyond a reasonable doubt. See In re E.H., 224 Ill. 2d 172, 180-81 (2006).

¶ 67         If a defendant like Encalado must be allowed to ask prospective jurors about prostitution

          because without that question he cannot be assured of a fair and impartial jury, then all a

          defendant need do to circumvent the protections of the rape shield statute is claim that the

          victim is a prostitute and that his patronization of a prostitute is so sensitive as to mandate

          voir dire questioning on the subject. It is not difficult to imagine that rape victims might well

          be discouraged from coming forward if they knew that it would be suggested to a roomful of

          strangers that they were prostitutes before they had even taken the stand. This transparent

          ploy was properly rejected by the trial court. I would affirm.




                                                        28